 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 1 of 51 PageID #: 164



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JASON MONROE,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )           No. 4:19-cv-00392-JAR
                                                  )
ANNE PRECYTHE, et al.,                            )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

        This matter comes before the Court on review of plaintiff Jason Monroe’s amended

complaint pursuant to 28 U.S.C. § 1915. Having reviewed the amended complaint, and for the

reasons discussed below, the Court will dismiss this action without prejudice. See 28 U.S.C. §

1915.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 2 of 51 PageID #: 165



F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

         When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

         Plaintiff is a pro se litigant currently incarcerated at the Farmington Correctional Center

(FCC) in Farmington, Missouri. On February 28, 2019, he filed a civil action pursuant to 42 U.S.C.

§ 1983. (Docket No. 1). The complaint named twenty separate defendants: Paul Blair; Bill Bowyer;

Anita Clarke; Shannon Clubb; Alan Earls; Lindell Edmonds; Unknown Ezersky; Unknown

Griffin; M. Hinkle; Coel Jackson; Kristin Johnson; Teri Lawson; George Lombardi; Mark Mills;

Brady Payne; Unknown Pickett; Anne Precythe; Stephen Spitzmiller; Ian Wallace; and Tammi

White.



                                                  2
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 3 of 51 PageID #: 166



       In the complaint, plaintiff alleged that he suffered paruresis, a social anxiety disorder that

makes him unable to provide urine specimens for purposes of urinalyses. (Docket No. 1 at 7). As

a result, plaintiff claimed that he was terminated from the Missouri Sex Offender Program

(MOSOP) and was not allowed parole. (Docket No. 1 at 11-12). Plaintiff generally stated that

defendants had not conducted urinalysis procedures in a manner consistent with “Policy D5-7.1”

of the Missouri Department of Corrections (MODOC). (Docket No. 1 at 7). Specifically, plaintiff

asserted that he was entitled to the use of a catheter for urinary analysis. (Docket No. 1 at 11).

Plaintiff claimed that defendants were deliberately indifferent to his “medical/mental health

needs,” which amounted to cruel and unusual punishment. (Docket No. 1 at 10). He also alleged

that his due process rights had been violated. (Docket No. 1 at 12).

       Plaintiff sought an order forcing MODOC to adhere to Policy D5-7.1 and to create a policy

to accommodate offenders suffering from paruresis. (Docket No. 1 at 9). He also requested

immediate release from custody, as well as monetary damages.

       On March 2, 2019, plaintiff sent a letter to the Court that was construed as a motion to

amend by interlineation. (Docket No. 2). In the motion, plaintiff sought to add four more

defendants.

       The Court denied plaintiff’s motion to amend by interlineation on July 18, 2019. (Docket

No. 6). The Court also noted certain deficiencies in the complaint, including the failure to assert

factual allegations against various defendants, and a heavy reliance on legal conclusions. Because

plaintiff was a self-represented litigant, the Court gave him the opportunity to file an amended

complaint. Plaintiff was provided instructions on how to do so, and he was sent a copy of the

Court’s civil rights complaint form. He was given thirty days in which to comply, and was advised

that failure to submit an amended complaint would result in the dismissal of his action. The Court



                                                 3
    Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 4 of 51 PageID #: 167



also advised plaintiff that when his amended complaint was received, it would be reviewed

pursuant to 28 U.S.C. § 1915. The Court further noted that the filing of an amended complaint

would completely replace the original complaint.

         On August 5, 2019, plaintiff timely filed an amended complaint.

                                          The Amended Complaint

         Plaintiff’s amended complaint is brought pursuant to 42 U.S.C. § 1983. It is handwritten

on a Court-provided form. The amended complaint is thirty-four pages long, and contains an

additional thirty-four pages of exhibits, which include informal resolution requests (IRR), IRR

responses, grievances, grievance responses, grievance appeals, grievance appeal responses, a

classification hearing form, and a number of letters from Scott O’Kelley, who is MODOC’s

assistant division director for mental health services. 1

         The amended complaint names eighteen separate defendants: 2 MODOC Director Anne

Precythe; Warden Terri Lawson; Assistant Warden Bill Bowyer; Sergeant Unknown Ezersky;

Caseworker Kristen Johnson; Functional Unit Manager (FUM) M. Hinkle; Caseworker Unknown

Pickett; Sergeant Unknown Griffith; Ex-MODOC Director George Lombardi; MOSOP Assistant

Clinical Director Erin Gould; Manger of MOSOP Operations Steve Pfister; MOSOP Clinical

Director Amy Griffith; Therapist Dena Boyd; Therapist E. Engers; Caseworker Lindell Edmonds;

Caseworker Robert Killian; Caseworker Unknown White; and MODOC Assistant Division

Director of Mental Health Services Scott O’Kelley. (Docket No. 7 at 2-6). Defendants Precythe,

Lawson, Lombardi, Gould, Pfister, Amy Griffith, and O’Kelley are sued in both their official and




1
  The Court has reviewed these attachments and will treat them as part of the pleadings. See Fed. R. Civ. P. 10(c) (“A
copy of a written instrument that is an exhibit to a pleading is part of the pleading for all purposes”).
2
  There are actually nineteen defendants listed. However, Sergeant Griffith, the urinalysis coordinator, appears twice.

                                                          4
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 5 of 51 PageID #: 168



individual capacities. Plaintiff does not indicate the capacity in which defendant Johnson is sued.

The remaining defendants are sued in their individual capacities only.

        Plaintiff’s amended complaint is long, names numerous defendants, and encompasses

several different incidents occurring from 2016 to 2019. The general thrust of plaintiff’s amended

complaint is that he was wrongfully terminated from MOSOP because he was unable to provide a

urine sample, was later reinstated to MOSOP when the warden expunged his conduct violations,

but was eventually terminated from MOSOP a second time, which plaintiff believes was

retaliatory.

        In the amended complaint, plaintiff states that he has been an inmate at FCC since

December 2015. (Docket No. 7 at 6). During that time, he states that he has been subjected to eight

attempted urine specimen collections. On four occasions, he has been able to give a sample, twice

by catheter, and twice by urinating without observation. On December 2, 2016, however, no

accommodation was given, and he received a conduct violation. This resulted in him being placed

in disciplinary segregation. On December 22, 2016, another collection was attempted without an

accommodation, and again he received a conduct violation. The December 22, 2016 conduct

violation was later dismissed because plaintiff had a medical lay-in. Specifically, plaintiff states

that he suffers from paruresis, a mental health condition that makes him unable to urinate in the

presence of others. (Docket No. 7 at 7).

        On January 15, 2018 and January 21, 2018, two further collections were attempted without

an accommodation. (Docket No. 7 at 6). On January 26, 2018, plaintiff was found guilty of the

resulting conduct violations. As a result, he was placed in disciplinary segregation for fifteen days,

was referred to administrative segregation indefinitely, was terminated from MOSOP, and lost his

“time credit date” of October 5, 2018. (Docket No. 7 at 7). Plaintiff states that defendants failed to



                                                  5
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 6 of 51 PageID #: 169



comply with MODOC Policy D5-7.1, which provides that hair testing may be used for inmates

who cannot provide a sample due to medical or mental health reasons.

        Plaintiff filed an IRR, and then a grievance, challenging the conduct violations he was

issued on January 15, 2018 and January 21, 2018. On March 7, 2018, the warden overturned the

conduct violations. It was also recommended that plaintiff be transferred back to MOSOP. Plaintiff

states that he rejoined MOSOP on March 8, 2018, but that he was not “returned to the same

curriculum group or point of progress.” (Docket No. 7 at 7-8).

        Plaintiff states that he “confronted” Therapist Boyd in the third week of March 2018.

(Docket No. 7 at 8). According to plaintiff, Boyd informed him that he had been reassessed, and

that his quickest way to complete the program was to start over. Plaintiff alleges that Boyd assured

him that he would be done by October 10, 2018, which would be his 365th day in treatment.

However, after orientation, plaintiff was placed with a new therapist. This “alarmed and

concerned” plaintiff, so he contacted his family, who in turn contacted Assistant Division Director

O’Kelley. After that, plaintiff claims that the “retaliation started.”

        As to MODOC Director Precythe, plaintiff alleges that Precythe, in her official capacity,

failed to train employees with regard to urinalysis and specimen collection and in hosting

“disciplinary hearings in a manner that does not impede upon offenders[’] right to due process.”

(Docket No. 7 at 9). He also states that Precythe, in her official capacity, “failed to construct

impartial panels or committees to host disciplinary hearings[,] resulting in violations of due

process rights.” Furthermore, plaintiff claims that Precythe, acting in her individual capacity, failed

to respond to or investigate complaints he sent to her.

        As to Warden Lawson, plaintiff asserts that Lawson, in her official capacity, was

deliberately indifferent to plaintiff’s “disability and mental health need[s] by knowingly and



                                                   6
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 7 of 51 PageID #: 170



unintelligently allowing” him to be punished for failing to produce a urine specimen. (Docket No.

7 at 9-10). Plaintiff further claims that Lawson, in her official capacity, failed to train her

employees in the proper procedure of disciplinary hearings, and in the proper drug testing

procedures. (Docket No. 7 at 10).

       As to Assistant Warden Bowyer, plaintiff alleges that Bowyer, acting in his individual

capacity, upheld sanctions imposed due to a medical condition, allowing cruel and unusual

punishment to occur. (Docket No. 7 at 11). Plaintiff also states that Bowyer failed to protect him

from First Amendment retaliation after he provided Bowyer with “evidence of retaliation for filing

grievances.” Furthermore, plaintiff asserts that Bowyer signed off on an IRR that had been

answered by Clinical Director Griffith, who plaintiff states is a “compromised conspirator.”

       As to Sergeant Ezersky, plaintiff alleges that Ezersky, acting in his individual capacity,

violated plaintiff’s Eighth Amendment rights. (Docket No. 7 at 12). Specifically, on January 15,

2018, Sergeant Ezersky met plaintiff in medical, where plaintiff had been taken to collect a urine

specimen. Plaintiff gave his medical lay-in to Correctional Officer Mark Mills, but Sergeant

Ezersky had a document showing that plaintiff’s lay-in had expired. Therefore, Sergeant Ezersky

instructed plaintiff to go into the medical restroom, remove his shirt, pants, and boxers, and provide

a specimen. Plaintiff states that the restroom door was open, that the restroom was in “plain view”

of quarantined offenders, and that female staff members were “in the immediate area.” He alleges

that Sergeant Ezersky’s actions failed to comply with MODOC Policy D5-7.1. When plaintiff

failed to produce a specimen, Sergeant Ezersky issued a conduct violation.

       As to Caseworker Johnson, plaintiff states that Johnson was the hearing officer at a

disciplinary hearing held on December 7, 2016. Plaintiff admits that he pleaded guilty to the

violation at the time of the interview, the night when the attempted collection occurred. However,



                                                  7
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 8 of 51 PageID #: 171



plaintiff states that he pleaded guilty after conversing with Sergeant Brawley and Sergeant Clubbs,

wherein he advised the sergeants that he had paruresis. (Docket No. 7 at 12-13). According to

plaintiff, Sergeant Clubbs told him to tell Johnson that plaintiff was “not to be sent to segregation

and to contact him.” (Docket No. 7 at 13). At the hearing, Johnson found plaintiff guilty of a

conduct violation. (Docket No. 7 at 12). Plaintiff asserts that Johnson violated his right to due

process because she did not contact Sergeant Clubbs. (Docket No. 7 at 13). He also contends that

his statement to Johnson, in which he told her that he cannot urinate in front of people,

“substantiates that an alternative collection should have occurred.”

       As to FUM Hinkle, plaintiff states that Hinkle, acting in her individual capacity, inflicted

cruel and unusual punishment on him, and also violated his right to due process. (Docket No. 7 at

14). He explains that in October 2017, plaintiff went to Hinkle’s office and told her about his fear

of being terminated from MOSOP due to paruresis and his “inability to provide a urine sample in

the presence of others.” (Docket No. 7 at 13-14). Plaintiff attempted to present “documentation on

the disease,” but Hinkle declined, stating that if plaintiff had any issues, she would dismiss the

resulting violations. Thereafter, in January 2018, plaintiff received conduct violations, which he

presented to Hinkle. (Docket No. 7 at 14). Hinkle, however, declined to dismiss the violations.

       As to Caseworker Pickett, plaintiff alleges that Pickett, acting in an individual capacity,

violated his right to due process by withholding evidence during a disciplinary hearing. In

particular, plaintiff claims that Pickett “refused to provide [him] an alleged statement by a Doctor.”

He further states that “[w]ithout knowledge of a statement there exist[s] no opportunity for

redress.”

       As to Sergeant Griffith, plaintiff states that Sergeant Griffith was the urinalysis coordinator

in January 2018. (Docket No. 7 at 14-15). He alleges that Sergeant Griffith, acting in his individual



                                                  8
 Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 9 of 51 PageID #: 172



capacity, failed to train his subordinates in conducting urine specimen collection in a manner

“consistent with established policy D5-7.1.” (Docket No. 7 at 15). He further claims that Sergeant

Griffith failed to accommodate his disability, resulting in cruel and unusual punishment. (Docket

No. 7 at 27).

       As to Ex-MODOC Director Lombardi, plaintiff alleges that Lombardi, acting in his official

capacity, failed to train his employees on conducting disciplinary hearings, and failed to train his

employees in conducting drug testing. (Docket No. 7 at 15). Plaintiff also states that Lombardi,

acting in his individual capacity, was deliberately indifferent to his mental health needs and failed

to “provide auxiliary aids for [his] disability,” even though plaintiff wrote him “multiple times.”

       As to Assistant Clinical Director Gould, plaintiff alleges that Gould, acting in her

individual capacity, violated the First Amendment by retaliating against him for filing grievances.

(Docket No. 7 at 16). Plaintiff states that in May 2018, Gould came onto E-wing “berating,

chastising, and shaming” him, including making “derogatory statements about [his] abilities as a

parent.” This took place after Assistant Division Director O’Kelley “was contacted about

[plaintiff’s] placement in the [MOSOP] program after [his return] on” March 8, 2018. Plaintiff

states that Gould made her comments in the presence of other offenders. On this same occasion,

plaintiff asserts that Gould made a “snarky” statement about him returning to “module 4.” Plaintiff

notes that prior to being terminated from MOSOP, he had completed module 4, and that when he

was sent back to orientation upon readmittance, he went to module 2. Plaintiff claims that his new

therapist “confided” in him that “management told her to treat [him] as if [he] was never in the

program.” Plaintiff further contends that “Gould was management.”

       In June 2018, plaintiff again wrote Assistant Division Director O’Kelley. After this letter,

plaintiff states he was “summoned to a room” by Gould and MOSOP Manager of Operations



                                                 9
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 10 of 51 PageID #: 173



Pfister. (Docket No. 7 at 16-17). Plaintiff says he was “ordered” to sit, whereupon Gould and

Pfister, who were standing above him, informed plaintiff that his grievance had been received in

Jefferson City and an investigation started. (Docket No. 7 at 17).

       On August 2, 2018, Gould held a “special process group” in lieu of the normally scheduled

process group. The purpose of the group was to discuss plaintiff’s letters to O’Kelley. Plaintiff

states that he was “persecuted for failing to provide a urine sample,” and was told that writing

O’Kelley was “offense parallel,” in that it displayed treatment needs and interfered with his

treatment. Gould informed the group that “having to host this group was impeding upon their

progress.” Plaintiff “felt this was [an] attempt to isolate [him] from the group.” He also states that

Gould “taunted” him by stating that she “did not get in trouble.”

       On December 19, 2018, plaintiff “received a treatment referral for a program review.” The

listed reason for the referral was the pattern of both plaintiff and his family filing grievances.

According to plaintiff, “Gould insisted [he] wrote all the grievances because [he] had a false

perception of being wronged.” (Docket No. 7 at 19). Furthermore, plaintiff states that Gould and

Pfister believed that his mother “was bad for [his] support system” because she believed that

plaintiff was innocent. Plaintiff acknowledges that there were other reasons for the referral;

however, he contends those “other claims are false and unsubstantiated.”

       On February 20, 2019, plaintiff received a second treatment team referral. This occurred a

day after plaintiff’s mother contacted Assistant Division Director O’Kelley “to see what was going

on.” Plaintiff states that the second referral was for his “offense chain being [too] much like an

autobiography and not taking accountability for [plaintiff’s] crime.” (Docket No. 7 at 18).

However, plaintiff asserts that he had presented his offense chain to two different therapists, and

was never instructed to redo it. He further states that he received therapy from several different



                                                 10
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 11 of 51 PageID #: 174



therapists, and each “of them had different expectations and instructions for assignments.” Plaintiff

states that he eventually removed historical information from his offense chain and turned it in on

January 28, 2019. (Docket No. 7 at 18, 20). The offense chain was never returned and plaintiff did

not hear about it again until the second referral on February 20, 2019.

       Plaintiff states that the hearing on the referral was held on February 26, 2019, with the

panel consisting of Gould, Manager of Operations Pfister, and Caseworker White. (Docket No. 7

at 20). The hearing revolved “around perceptions of [plaintiff’s] mother, grievances, and other

assignments not listed in the referral.” Plaintiff states that he was terminated from MOSOP on

February 28, 2019.

       Beyond the First Amendment retaliation claim, plaintiff alleges that Gould, acting in her

individual capacity, violated his right to due process under the Fifth and Fourteenth Amendments.

In particular, plaintiff claims that “Gould failed to provide statements of evidence to be used for

the disciplinary hearings resulting from” the two referrals plaintiff received. Plaintiff also states

that Gould “failed to provide an impartial committee for the disciplinary hearings” and “withheld

exculpatory evidence.” Plaintiff further asserts that Gould, in her individual capacity, violated the

Eighth Amendment and due process by “providing materially and factually false statements” to

O’Kelley.

       Plaintiff also alleges that Gould, acting in her official capacity, violated his right “to due

process by failing to provide an impartial panel for [his] treatment team disciplinary hearings in

2018 and 2019.” (Docket No. 7 at 20-21).

       As to MOSOP Manager of Operations Pfister, plaintiff alleges that Pfister, acting in his

individual capacity, violated the First Amendment by retaliating against him “for filing grievances

and maintaining correspondence with O’Kelley.” (Docket No. 7 at 21). Similar to the accusation



                                                 11
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 12 of 51 PageID #: 175



against Gould, plaintiff states that Pfister was present when plaintiff was summoned in June 2018

to be told that his grievance had made it to Jefferson City and was being investigated. Plaintiff

contends that during this conversation, “Pfister and Gould stood above [him] in an intimidating

manner.” Later, in August 2018, Pfister summoned plaintiff to threaten him “with termination and

disciplinary segregation” for sharing a letter he received from O’Kelley with another offender.

Plaintiff admits that he shared this response so that the other offender could prepare an IRR.

Nevertheless, plaintiff states that these two events constituted threatening behavior that violated

the First Amendment. (Docket No. 7 at 22). He also claims that Pfister was “complicit in retaliatory

treatment team referrals.”

       Plaintiff further states that Pfister, acting in his individual capacity, violated plaintiff’s right

to due process by failing “to provide an impartial panel for [his] treatment team hearings,” failing

“to provide exculpatory evidence,” and responding to IRRs in which he was accused of

wrongdoing.

       Plaintiff also claims that Pfister, while acting in his official capacity, “failed to provide an

impartial panel to conduct the treatment team hearings.”

       As to Clinical Director Griffith, plaintiff alleges that Griffith, acting in her individual

capacity, violated his right to due process and the Eighth Amendment by responding “to an IRR

written on her direct subordinate.” After the IRR hearing, which was held on March 28, 2019,

plaintiff further states that Clinical Director Griffith failed to provide him a grievance form.

(Docket No. 7 at 23). Plaintiff claims that Clinical Director Griffith later issued a written report

that “made materially false statements in [an] attempt to cover up or justify Gould and Pfister”

terminating him from MOSOP. He also accuses Clinical Director Griffith of conspiring with Gould

and Pfister “to manufacture false claims to substantiate [his] termination from M.O.S.O.P.”



                                                   12
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 13 of 51 PageID #: 176



          Furthermore, plaintiff alleges that Clinical Director Griffith, acting in her official capacity,

“failed to provide an impartial panel for [his] treatment team hearings in December of 2018 and

January of 2019.”

          As to Therapist Boyd, plaintiff alleges that Boyd, in her individual capacity, allowed him

to be cruelly and unusually punished in violation of the Eighth Amendment. (Docket No. 7 at 24).

He asserts that he informed Boyd about his paruresis, and his fear of being terminated from

MOSOP, on October 10, 2017. He also offered to provide Boyd with information on his condition,

but she declined. Instead, she advised plaintiff that they “would deal with the issue when it

occurred.” Plaintiff asserts this amounted to deliberate indifference of his serious mental health

needs. Plaintiff further accuses Boyd of conspiring with Gould to have him restart MOSOP from

the beginning after he returned in March 2018.

          As to Therapist Engers, plaintiff alleges that Engers, acting in an individual capacity,

conspired with Gould to retaliate against plaintiff for filing grievances. He states that “Engers

made multiple comments in groups about grievances,” “misrepresented material facts” on the two

treatment team referrals,” and “listed grievances on a referral.” (Docket No. 7 at 24-25). As such,

plaintiff asserts that Engers retaliated against him in violation of his rights under the First

Amendment. (Docket No. 7 at 25).

          As to Caseworker Edmonds, plaintiff alleges that Edmonds, acting in an individual

capacity, “failed to provide a fair and impartial panel” for his treatment team hearing, and “failed

to protect [him] from Gould and Pfister[’]s blatant retaliation.” In support, plaintiff states that he

attempted to explain to Edmonds what was going on, but “Edmonds failed to take corrective

action.” Thus, plaintiff asserts that Edmonds has violated his Eighth and Fourteenth Amendment

rights.



                                                    13
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 14 of 51 PageID #: 177



       As to Caseworker Killian, plaintiff claims that Killian, acting in his individual capacity,

violated his rights under the First, Eighth, and Fourteenth Amendments. (Docket No. 7 at 25-26).

He states that he attempted to speak with Killian on February 24, 2019, about the purported

retaliation he was receiving. (Docket No. 7 at 25). Killian, however, dismissed him. Thereafter, on

February 28, 2019, Killian signed off as the committee chairperson for his hearing, even though

he was not present. (Docket No. 7 at 26). Plaintiff also states that Killian failed to provide an

impartial panel.

       As to Caseworker White, plaintiff alleges that White, acting in an individual capacity,

“failed to provide a fair and impartial hearing panel on” February 26, 2019, “allowed the hearing

stray from the written reason,” “failed to provide a written statement of evidence relied upon,” and

“failed to provide exculpatory evidence.” Plaintiff asserts that White’s actions violated his right to

due process.

       Finally, as to Assistant Division Director O’Kelley, plaintiff states that O’Kelley, acting in

his official capacity, was deliberately indifferent to the alleged retaliation plaintiff received in

MOSOP. Plaintiff claims that “O’Kelley failed to take corrective action even after [he] provided

evidence that Gould was evasive, deceptive and lied in her written responses.” He asserts that

O’Kelley’s failure to act amounted to a violation of his Eighth Amendment right to be free from

cruel and unusual punishment. (Docket No. 7 at 26-27).

       Plaintiff further alleges that O’Kelley, acting in his individual capacity, failed to ensure

that plaintiff received due process, “failed to provide fair and impartial hearings,” “failed to

provide an impartial panel,” “failed to train his subordinates,” and failed to investigate Gould and

Pfister’s behaviors. (Docket No. 7 at 27).




                                                 14
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 15 of 51 PageID #: 178



       In terms of relief, plaintiff is “seeking reinstatement of [his] Time Credit Release and

Immediate release from Custody.” (Docket No. 7 at 28). He also wants the Court to issue an order

directing MODOC to comply with “Policy D5-7.1.” Monetarily, plaintiff requests $100 a day for

“the unjust time” he spent in segregation, as well as $210 a day from October 5, 2018 until his

release from custody. Furthermore, plaintiff seeks $250,000 from the Corizon Health Care

employees for “malpractice, libel, and slander,” $100,000 for mental duress, and reimbursement

of $350 for his filing fees. (Docket No. 7 at 29).

       The Court will treat the amended complaint as the operative pleading, replacing plaintiff’s

original complaint. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th

Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

                                             Discussion

       Plaintiff is a pro se litigant who brings this action pursuant to 42 U.S.C. § 1983. His

amended complaint names eighteen separate defendants, some of whom are sued in both their

individual and official capacities, while others are sued in an individual capacity only. As will be

discussed below, plaintiff’s allegations fail to state a claim. Therefore, this action will be dismissed

without prejudice.

   A. Official Capacity Claims

       Plaintiff has sued defendants Precythe, Lawson, Lombardi, Gould, Pfister, Amy Griffith,

and O’Kelley in their official capacities. In an official capacity claim against an individual, the

claim is actually “against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064,

1075 (8th Cir. 2017). Thus, a “suit against a public employee in his or her official capacity is merely

a suit against the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th



                                                  15
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 16 of 51 PageID #: 179



Cir. 1999). See also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that

official capacity suit against sheriff and his deputy “must be treated as a suit against the County”);

Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who

sues public employees in their official, rather than individual, capacities sues only the public

employer”); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit

against a public official in his official capacity is actually a suit against the entity for which the

official is an agent”).

        Here, Precythe, Lawson, Lombardi, and O’Kelley are alleged to be employed by MODOC,

a department of the State of Missouri, while Gould, Pfister, and Amy Griffith are alleged to be

employed by Corizon. Thus, plaintiff’s official capacity claims against these defendants are

actually claims against MODOC and Corizon, respectively.

                i.        Official Capacity Claims Against MODOC Employees

        As discussed above, the official capacity claims against the MODOC employees are

actually claims against their employer. That is, plaintiff’s official capacity claims against Precythe,

Lawson, Lombardi, and O’Kelley are actually claims against the State of Missouri, of which

MODOC is a department. “Section 1983 provides for an action against a ‘person’ for a violation,

under color of law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008).

See also Deretich v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that

“[§] 1983 provides a cause of action against persons only”). However, “neither a State nor its

officials acting in their official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017)

(stating that a “State is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301

(8th Cir. 2016) (asserting that “a state is not a person for purposes of a claim for money damages



                                                  16
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 17 of 51 PageID #: 180



under § 1983”). Therefore, to the extent that plaintiff is seeking monetary damages, plaintiff’s

official capacity claims against the MODOC employees must be dismissed.

         To the extent that plaintiff is seeking prospective injunctive relief, his claims still fail. 3 In

order to prevail on an official capacity claim, plaintiff must establish the governmental entity’s

liability for the alleged conduct. See Kelly, 813 F.3d at 1075. Such liability may attach if the

constitutional violation resulted from (1) an official policy, (2) an unofficial custom, or (3) a

deliberately indifferent failure to train or supervise. See Mick v. Raines, 883 F.3d 1075, 1079 (8th

Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims

challenging an unconstitutional policy or custom, or those based on a theory of inadequate training,

which is an extension of the same”). Thus, there are three ways in which plaintiff can potentially

prove MODOC’s liability.

         First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the…official who

has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829 F.3d 695,

700 (8th Cir. 2016). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a [governmental entity] should have done more to prevent constitutional violations

by its employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the


3
  Part of the relief that plaintiff seeks is immediate release from custody. Such relief is not available pursuant to 42
U.S.C. § 1983. In order to request immediate release, plaintiff must file a petition for writ of habeas corpus. See Preiser
v. Rodriguez, 411 U.S. 475, 500 (1973) (stating that “when a state prisoner is challenging the very fact or duration of
his physical imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or a
speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus”). See also Adams v.
Agniel, 405 F.3d 643, 644-45 (8th Cir. 2005) (explaining that a habeas action is the proper vehicle for a prisoner to
challenge the legality of his sentence or seek immediate or speedier release); and Otey v. Hopkins, 5 F.3d 1125, 1130
(8th Cir. 1993) (stating that when “a prisoner directly attacks the validity of his sentence, the proper vehicle is a habeas
corpus action”).

                                                            17
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 18 of 51 PageID #: 181



inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.

A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the governing body of the entity. See Angarita v. St. Louis Cty., 981 F.2d

1537, 1546 (8th Cir. 1992).

         Second, plaintiff can establish a claim of liability based on an unconstitutional “custom.”

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity’s
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity’s policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity’s custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

         Finally, plaintiff can assert a governmental liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th Cir.

2017).

         A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).




                                                 18
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 19 of 51 PageID #: 182



       In this case, plaintiff does direct the Court to a specific MODOC policy, which he identifies

as Policy D5-7.1. According to plaintiff, this policy allows for hair testing in lieu of urine screens

for those inmates who, due to a medical or mental health condition, cannot provide a specimen.

While he contends that this policy was violated with regard to him, he does not assert that the

policy itself is unconstitutional on its face, or that any inadequacies in the policy were a product

of deliberate or conscious choice by the policymakers. Thus, plaintiff has not sufficiently alleged

the existence of an unconstitutional policy.

       Plaintiff has also failed to demonstrate that MODOC had an unconstitutional custom.

Though he has stated that the MODOC policy regarding urine screens was violated, he has not

presented facts showing “a continuing, widespread, persistent pattern of unconstitutional

misconduct” by MODOC employees, much less that this misconduct occurred with the tacit

authorization of policymaking officials. Rather, plaintiff points to only four occasions in which he

was not provided an accommodation in providing a urine sample. On three of those four occasions,

after it was determined that plaintiff had a valid medical lay-in, the conduct violations he received

were expunged. On the fourth occasion, plaintiff’s own exhibits show that he did not have a valid

medical lay-in. These facts do not support the contention that MODOC policymaking officials

were tacitly authorizing widespread unconstitutional employee conduct.

       Finally, plaintiff has not established that MODOC was deliberately indifferent toward

training or supervising its employees. Several times in the amended complaint, plaintiff asserts

failure to train claims against MODOC officials. None of his allegations, however, go beyond

providing the name of the claim, and concluding that various defendants were liable. He does not

show a “pattern of similar constitutional violations by untrained employees,” and he does not

establish how training deficiencies led to the purported violation of his constitutional rights. In



                                                 19
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 20 of 51 PageID #: 183



short, he has failed to properly allege that MODOC or the State of Missouri was the “moving

force” behind his constitutional deprivation. See Kentucky v. Graham, 473 U.S. 159, 166 (1985)

(explaining that “a governmental entity is liable under § 1983 only when the entity itself is a

moving force behind the deprivation”). Therefore, to the extent that plaintiff is seeking prospective

injunctive relief, his official capacity claims against the MODOC employees must be dismissed.

               ii.     Official Capacity Claims Against Corizon Employees

       Defendants Gould, Pfister, and Amy Griffith are alleged to be employed by Corizon. As

such, plaintiff’s official capacity claims against them are actually claims against Corizon itself, a

private entity contracted by MODOC to provide healthcare services. “A corporation acting under

color of state law cannot be liable on a respondeat superior theory.” Smith v. Insley’s Inc., 499 F.3d

875, 880 (8th Cir. 2007). Rather, to support a claim against such a corporation, the plaintiff “must

show that there was a policy, custom, or official action that inflicted an actionable injury.” Johnson

v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006). See also Sanders v. Sears, Roebuck & Co., 984

F.2d 972, 975 (8th Cir. 1993) (stating that a corporation acting under color of state law will only

be held liable where “there is a policy, custom or action by those who represent official policy that

inflicts injury actionable under § 1983”).

       Here, plaintiff has not presented any allegations regarding a Corizon policy or custom, or

any facts indicating action taken by a person representing official Corizon policy. Rather, his

factual allegations concern various acts by Corizon employees on a personal basis, and do not

establish that any of these acts are attributable to Corizon itself. Further, as noted above, Corizon

cannot be liable solely on the basis that they employed the defendants. Therefore, the official

capacity claims against the Corizon employees must be dismissed.




                                                 20
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 21 of 51 PageID #: 184



   B. Claim Against Defendant Johnson

       Plaintiff does indicate the capacity in which he is suing defendant Kristen Johnson, who is

alleged to be a caseworker at FCC, and employed by MODOC. A plaintiff can bring a § 1983

claim against a public official acting in his or her official capacity, his or her individual capacity,

or both. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). However, if a plaintiff’s complaint is

silent about the capacity in which the defendant is being sued, the complaint is interpreted as

including only official capacity claims. Id. See also Johnson, 172 F.3d at 535 (“[I]n order to sue a

public official in his or her individual capacity, a plaintiff must expressly and unambiguously state

so in the pleadings, otherwise, it will be assumed that the defendant is sued only in his or her

official capacity”); Artis v. Francis Howell North Band Booster Ass’n, Inc., 161 F.3d 1178, 1182

(8th Cir. 1998) (“If the complaint does not specifically name the defendant in his individual

capacity, it is presumed he is sued only in his official capacity”); and Egerdahl v. Hibbing Cmty.

Coll., 72 F.3d 615, 619 (8th Cir. 1995) (“If a plaintiff’s complaint is silent about the capacity in

which she is suing the defendant, we interpret the complaint as including only official-capacity

claims”).

       Because plaintiff has not indicated the capacity in which he is suing Johnson, his claim is

construed as an official capacity claim. An official capacity claim against an individual is actually

a claim against that individual’s employer. See White, 865 F.3d at 1075. Johnson’s employer is

MODOC. However, as explained above, plaintiff has failed to state a claim against MODOC.

Specifically, to the extent that plaintiff is seeking money damages, the State of Missouri – of which

MODOC is a department – is not a § 1983 person. Moreover, to the extent that plaintiff seeks

prospective injunctive relief, he has failed to demonstrate that Missouri was the “moving force”




                                                  21
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 22 of 51 PageID #: 185



behind the alleged deprivation of his constitutional rights. Therefore, the claim against Johnson

must be dismissed.

       Even if plaintiff had sued Johnson in an individual capacity, the claim would still be subject

to dismissal. Plaintiff states that Johnson was the hearing officer at his first disciplinary hearing,

which was held on December 7, 2016. Plaintiff alleges that Johnson violated his right to due

process because she did not contact Sergeant Clubbs, who had earlier advised plaintiff he should

not be sent to segregation. He also contends that his statement to Johnson, in which he told her that

he cannot urinate in front of people, “substantiates that an alternative collection should have

occurred.”

       The determination of whether prison officials denied an inmate due process involves a two-

step inquiry. Williams v. Hobbs, 662 F.3d 994, 1000 (8th Cir. 2011). First, a plaintiff must

demonstrate that he or she was deprived of life, liberty, or property by government action. Phillips

v. Norris, 320 F.3d 844, 846 (8th Cir. 2003). See also Beaulieu v. Ludeman, 690 F.3d 1017, 1047

(8th Cir. 2012) (stating that a court “need reach the question of what process is due only if the

inmates establish a constitutionally protected liberty interest”); and Singleton v. Cecil, 155 F.3d

983, 987 (8th Cir. 1998) (explaining that to claim a due process violation, plaintiff has to be

deprived of either life, liberty, or property, otherwise “it does not matter whether one has received

due process or not”). Once it has been established that a liberty interest exists, the process

necessary to protect that interest must be determined. Williams, 662 F.3d at 1000.

       Clearly, life or property is not at issue here. As to establishing a liberty interest, the United

States Supreme Court has determined that prisoners have a protected liberty interest in avoiding

conditions of confinement that impose an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).



                                                  22
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 23 of 51 PageID #: 186



       In this case, plaintiff has alleged no facts showing that he has been deprived of a

constitutionally protected liberty interest. In other words, there is no indication that an “atypical

and significant hardship” has been imposed upon him. Even if the Court assumes that Johnson sent

plaintiff to administrative segregation following the hearing, placement in administrative

segregation alone is not sufficient. That is, “an inmate must show that the segregation created an

atypical and significant hardship on him in relation to the ordinary incidents of prison life to

demonstrate that his liberty interest was curtailed.” Rahman X v. Morgan, 300 F.3d 970, 973 (8th

Cir. 2002). Plaintiff’s minimal facts fail to accomplish this. For example, he has not shown how

long he was in segregation, or whether other rights or privileges were curtailed by placement in

segregation.

       Furthermore, even if plaintiff had established a liberty interest, he has not shown that the

hearing he received was violative of due process. As to what process is due, the “fundamental

requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful

manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). When an inmate is deprived of privileges

or placed in special confinement status as punishment for past misconduct, due process requires a

hearing beforehand. Brown-El v. Delo, 969 F.2d 644, 647 (8th Cir. 1992). Nevertheless, “[p]rison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of rights due

a defendant in such proceedings does not apply.” Gonzalez-Perez v. Harper, 241 F.3d 633, 637

(8th Cir. 2001). To that end, due process requirements include written notice of the charge; a written

statement by the factfinders as to the evidence relied on and the reasons for the disciplinary action;

the right of the inmate to be present, call witnesses, and present documentary evidence; and, in

limited situations, a counsel substitute. See Wolff v. McDonnell, 418 U.S. 539, 564-70 (1974).




                                                 23
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 24 of 51 PageID #: 187



       Plaintiff provides no support for the proposition that the December 7, 2016 hearing denied

him “the opportunity to be heard at a meaningful time and in a meaningful manner.” Rather, as his

accusations make clear, he is less concerned about the process than the outcome. In particular, he

insists that Johnson should have contacted Sergeant Clubbs about the supposed conversation

plaintiff had with Clubbs prior to his hearing. Johnson’s refusal to do this is not a constitutional

violation. “Prison disciplinary proceedings take place in a highly charged atmosphere, and prison

administrators must often act swiftly on the basis of evidence that might be insufficient in less

exigent circumstances.” Spence v. Farrier, 807 F.2d 753, 756 (8th Cir. 1986). As such, due process

is satisfied as long as “some evidence supports the decision by the prison disciplinary board.” Id.

In this case, there was clearly “some evidence” to support Johnson’s decision. Specifically,

plaintiff admits that he pleaded guilty to the violation at the time of the interview, the night when

the attempted collection occurred. Therefore, even if plaintiff had sued Johnson in her individual

capacity, his claim against her would be subject to dismissal.

   C. Individual Capacity Claims

       Plaintiff has sued defendants Precythe, Lawson, Bowyer, Ezersky, Hinkle, Pickett,

Sergeant Griffith, Lombardi, Gould, Pfister, Amy Griffith, Boyd, Engers, Edmonds, Killian,

White, and O’Kelley in their individual capacities. The Court will look at the claims against each

defendant in turn.

               i.      Director Precythe

       Plaintiff claims that Director Precythe, acting in her individual capacity, failed to respond

to or investigate complaints he sent to her. He does not add any further facts to support this

allegation, or to establish that Precythe’s actions resulted in plaintiff’s constitutional rights being

violated. Precythe’s position as director of MODOC is not sufficient, in and of itself, to establish



                                                  24
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 25 of 51 PageID #: 188



liability. See Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (stating that “a general

responsibility for supervising the operations of a prison is insufficient to establish the personal

involvement required to support liability”). Moreover, the Court finds that plaintiff has presented

only a bare conclusion against Precythe, which is insufficient to state a claim. See Wiles v. Capitol

Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002) (“While the court must accept allegations of fact

as true…the court is free to ignore legal conclusions, unsupported conclusions, unwarranted

inferences and sweeping legal conclusions cast in the form of factual allegations”). Therefore, the

individual capacity claim against Precythe must be dismissed.

                  ii.      Warden Lawson

         Plaintiff alleges that Warden Lawson, acting in an individual capacity, 4 was deliberately

indifferent to plaintiff’s “disability and mental health need[s] by knowingly and unintelligently

allowing” him to be punished for failing to produce a urine specimen. Plaintiff further claims that

Lawson failed to train her employees in the proper procedure of disciplinary hearings, and in the

proper drug testing procedures.

         Vicarious liability is inapplicable to § 1983 suits. Marsh, 902 F.3d at 754. As such,

“[g]overnment officials are personally liable only for their own misconduct.” S.M. v. Krigbaum,

808 F.3d 335, 340 (8th Cir. 2015). However, plaintiff’s allegations that Lawson allowed him to be

punished, and that plaintiff wrote to Lawson about his condition, do not demonstrate Lawson’s

personal responsibility for any wrongdoing. To the contrary, plaintiff acknowledges that when

Lawson reviewed his grievance concerning two of his conduct violations, Lawson determined that




4
 The Court notes that on the portion of the form complaint to list defendants, plaintiff indicated an intention to sue
Warden Lawson in both an individual and official capacity. (Docket No. 7 at 6). However, in the actual Statement of
Claim, plaintiff states that he is only suing Lawson in an official capacity. (Docket No. 7 at 9-10). Nevertheless, the
Court will treat plaintiff’s claims against Lawson as including an individual capacity claim.

                                                         25
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 26 of 51 PageID #: 189



he had a valid medical lay-in. Accordingly, plaintiff’s violations were dismissed. (Docket No. 7-1

at 16). Thus, this assertion fails to state an individual capacity claim and must be dismissed.

       Plaintiff’s allegation regarding Lawson’s failure to train her employees is also insufficient

to state a claim. In order to demonstrate a failure to train, plaintiff must present facts showing that

Lawson “(1) received notice of a pattern of unconstitutional acts committed by a subordinate, and

(2) was deliberately indifferent to or authorized those acts.” See Rogers v. King, 885 F.3d 1118,

1122 (8th Cir. 2018). Plaintiff’s conclusory pleading does not support either of these elements of a

cause of action. Moreover, plaintiff provides no factual support for the proposition that a failure to

train actually caused him injury. See Moore v. City of Desloge, Mo., 647 F.3d 841, 849 (8th Cir.

2011) (stating that in order to maintain an action for training or supervisory liability, the plaintiff

must show that the failure to train or supervise caused the injury). Therefore, this claim must be

dismissed.

               iii.    Assistant Warden Bowyer

       Plaintiff alleges that Assistant Warden Bowyer, acting in his individual capacity, upheld

sanctions imposed due to a medical condition, allowing cruel and unusual punishment to occur.

Plaintiff also states that Bowyer failed to protect him from First Amendment retaliation after he

provided Bowyer with “evidence of retaliation for filing grievances.” Furthermore, plaintiff asserts

that Bowyer signed off on an IRR that had been answered by Clinical Director Griffith, who

plaintiff states is a “compromised conspirator.”

       Plaintiff’s allegations regarding Bowyer upholding sanctions and failing to protect him

from retaliation are entirely conclusory. There are no facts establishing what role Bowyer actually

played in the disciplinary process, thereby showing Bowyer’s personal responsibility.

Furthermore, plaintiff does not present any facts demonstrating that he was being retaliated against,



                                                   26
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 27 of 51 PageID #: 190



much less that Bowyer failed to protect him. “A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do.” Neubauer v. FedEx Corp.,

849 F.3d 400, 404 (8th Cir. 2017). “Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” Id. Here, plaintiff’s assertions against Bowyer amount to

nothing more than labels and conclusions, without any factual enhancement. Thus, he has failed

to adequately state a claim, and the claim must be dismissed.

       Plaintiff’s allegation regarding Bowyer signing off on an IRR also fails. A prison grievance

procedure is a procedural right only and does not confer upon an inmate a substantive right.

Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). See also Lomholt v. Holder, 287 F.3d 683,

684 (8th Cir. 2002) (agreeing with district court that “defendants’ denial of [plaintiff’s] grievances

did not state a substantive constitutional claim”); and Fallon v. Coulson, 5 F.3d 531, 1993 WL

349355, at *1 (8th Cir. 1993) (unpublished opinion) (stating that the failure of defendants “to

acknowledge receipt of and respond to plaintiffs’ grievances pursuant to prison procedure did not

violate any of plaintiffs’ constitutional rights”). As such, any action that Bowyer took as part of

FCC’s grievance procedure is not cognizable under 42 U.S.C. § 1983. Therefore, this claim must

be dismissed.

                iv.    Sergeant Ezersky

        Plaintiff alleges that Sergeant Ezersky, in his individual capacity, violated his

constitutional rights by having him attempt to provide an observed urine sample, and then issuing

him a conduct violation when plaintiff was unable to urinate.

       The state-compelled collection and testing of urine constitutes a search subject to the

protections of the Fourth Amendment. Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 652 (1995).

The Fourth Amendment extends to prison inmates, and prohibits “unreasonable searches of their



                                                 27
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 28 of 51 PageID #: 191



bodies.” Levine v. Roebuck, 550 F.3d 684, 687 (8th Cir. 2008). However, prison inmates have a

lower expectation of privacy than other individuals in society. Goff v. Nix, 803 F.2d 358, 365 (8th

Cir. 1986). As such, prisons are allowed to randomly collect and analyze urine samples from

inmates. See Spence, 807 F.2d at 755; and Levine, 550 F.3d at 687 (explaining “that random

urinalysis testing of inmates did not violate the Fourth Amendment because the prison system’s

security interest in detecting the unauthorized use of narcotics, and the inmates’ diminished

expectations of privacy, justified a truly random procedure for selecting the inmates to be tested”).

Such a search, though, must be conducted in a reasonable manner. Spence, 807 F.2d at 755.

       Though plaintiff claims that his Eighth Amendment rights were violated, it appears that he

is actually attempting to allege that his observed test constituted an unreasonable search. However,

plaintiff’s facts do not establish that Sergeant Ezersky acted in an unreasonable manner. Plaintiff

states that the attempted collection took place in a bathroom in the medical unit. There is no

indication that Sergeant Ezersky was of a different gender than plaintiff, or that plaintiff was

inappropriately chosen to give a specimen. Plaintiff states that the restroom was in “plain view” of

quarantined offenders, and that female staff members were “in the immediate area,” but he does

not allege that anyone – particularly any females – actually observed him. While plaintiff contends

that Sergeant Ezersky violated Policy D5-7.1, he does not provide any specifics in support of his

conclusion. In short, to the extent that plaintiff is alleging that Sergeant Ezersky violated his

constitutional rights by having him attempt to give an observed urine sample, he has failed to state

a claim. Therefore, this claim must be dismissed.

       Plaintiff’s assertion that Sergeant Ezersky violated his rights by giving him a conduct

violation also fails to state a claim. Plaintiff apparently believes that Sergeant Ezersky should not

have given him the violation because of his paruresis. However, his own facts demonstrate that



                                                 28
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 29 of 51 PageID #: 192



Sergeant Ezersky had a document showing that his medical lay-in had expired. Beyond plaintiff’s

bare conclusion, there is nothing further to support the suggestion that Sergeant Ezersky’s issuance

of a conduct violation was violative of his constitutional rights. See Glick v. Sargent, 696 F.2d 413,

414 (8th Cir. 1983) (agreeing with district court that inmate had failed to state a claim against a

correctional officer who had initiated a disciplinary action against him that later resulted in the

inmate being found guilty). As such, this claim must be dismissed.

               v.      FUM Hinkle

       Plaintiff alleges that FUM Hinkle, acting in her individual capacity, inflicted cruel and

unusual punishment on him, and also violated his right to due process. Specifically, he explains

that in October 2017, plaintiff went to Hinkle’s office and told her about his fear of being

terminated from MOSOP due to paruresis and his “inability to provide a urine sample in the

presence of others.” Plaintiff attempted to present “documentation on the disease,” but Hinkle

declined, stating that if plaintiff had any issues, she would dismiss the resulting violations.

Thereafter, in January 2018, plaintiff received conduct violations, which he presented to Hinkle.

Hinkle, however, declined to dismiss the violations. Neither of these allegations present a

constitutional violation.

       As to the Eighth Amendment, plaintiff’s violations do not support the contention that FUM

Hinkle unnecessarily and wantonly inflicted pain upon plaintiff, or that Hinkle deprived plaintiff

of the basic necessities of human life. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (stating

that the “Cruel and Unusual Punishments Clause” is violated when force is applied “maliciously

and sadistically to cause harm”); Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004) (stating that

to allege an Eighth Amendment violation, a prisoner must show that the defendant’s conduct rose

to the level of a constitutional violation “by depriving the plaintiff of the minimal civilized measure



                                                  29
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 30 of 51 PageID #: 193



of life’s necessities”); and Simmons v. Cook, 154 F.3d 805, 807 (8th Cir. 1998 (stating that prison

officials are required to “ensure that inmates receive adequate food, clothing, shelter, and medical

care”). Hinkle’s refusal to dismiss a conduct violation does not constitute force, and does not

constitute the deprivation of basic necessities. Therefore, plaintiff’s cruel and unusual punishment

claim under the Eighth Amendment must be dismissed.

        With regard to the Fourteenth Amendment, plaintiff’s due process claim also fails. In order

to demonstrate a due process violation, plaintiff must first show that he “was deprived of life,

liberty, or property.” See Phillips, 320 F.3d at 846. As life or property is not at issue here, plaintiff

must identify a liberty interest. In this case, plaintiff contends only that Hinkle did not fulfill an

earlier promise to dismiss any conduct violation he might receive due to his inability to provide a

urine specimen. There is no indication that Hinkle had the authority to take such action outside the

usual disciplinary process. Even if she did, there is no support for the contention that a broken

promise amounts to the deprivation of a liberty interest. Because there is no constitutionally

protected interest at stake, it does not matter what process is due. See Beaulieu, 690 F.3d at 1047.

Therefore, plaintiff’s due process claim under the Fourteenth Amendment must be dismissed.

                vi.     Caseworker Pickett

        Plaintiff alleges that Caseworker Pickett, acting in an individual capacity, violated his right

to due process by withholding evidence during a disciplinary hearing. In particular, plaintiff claims

that Pickett “refused to provide [him] an alleged statement by a Doctor.” He further states that

“[w]ithout knowledge of a statement there exist[s] no opportunity for redress.”

        Plaintiff’s conclusory assertions against Caseworker Pickett fail to state a claim, as he

provides no factual support for his contentions. For example, plaintiff does not describe the nature

of the evidence purportedly withheld, the contents of the doctor’s statement that Pickett was



                                                   30
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 31 of 51 PageID #: 194



supposed to provide, or even allege that Pickett was responsible for providing plaintiff with

evidence for his hearing. Plaintiff’s reliance on labels, conclusions, and the recitation of the

elements of a cause of action are not sufficient to state a claim. See Hamilton v. Palm, 621 F.3d

816, 817-18 (8th Cir. 2010) (explaining that to state a cause of action, “[a] pleading that merely

pleads labels and conclusions, or a formulaic recitation of the elements of a cause of action, or

naked assertions devoid of factual enhancement will not suffice”).

       Furthermore, plaintiff has not properly presented a due process claim. Earlier, the Court

noted that the determination of whether prison officials denied an inmate due process involves a

two-step inquiry. See Williams, 662 F.3d at 1000. Plaintiff must first show the existence of a

constitutionally protected liberty interest, before the Court is required to reach the question of what

process is due. See Beaulieu, 690 F.3d at 1047. Here, plaintiff has not identified a liberty interest.

That is, he has not alleged that he was subjected to an “atypical and significant hardship…in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Without a liberty interest

at stake, the Court is not required to examine whether the process afforded plaintiff was adequate.

For this reason as well, plaintiff has failed to state a claim. Therefore, his claims against Pickett

must be dismissed.

               vii.    Sergeant Griffith

       Plaintiff alleges that Sergeant Griffith, acting in an individual capacity as the urinalysis

coordinator, failed to train his subordinates in conducting urine specimen collection in a manner

“consistent with established policy D5-7.1.” He further claims that Sergeant Griffith failed to

accommodate his disability, resulting in cruel and unusual punishment. (Docket No. 7 at 27).

       Plaintiff’s claims against Sergeant Griffith are composed entirely of legal conclusions. He

recites various causes of action, such as a failure to train and a failure to accommodate, but



                                                  31
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 32 of 51 PageID #: 195



provides no factual support to show what Sergeant Griffith actually did or did not do. “A pleading

must offer more than labels and conclusions or a formulaic recitation of the elements of a cause of

action to state a plausible claim for relief.” Johnson v. Precythe, 901 F.3d 973, 977 (8th Cir. 2018).

Here, the accusations against Sergeant Griffith do not state a plausible claim for relief. Therefore,

the claims against Sergeant Griffith must be dismissed.

               viii.   Ex-Director Lombardi

       Plaintiff alleges that Ex-MODOC Director Lombardi, acting in his individual capacity, was

deliberately indifferent to his mental health needs and failed to “provide auxiliary aids for [his]

disability,” even though plaintiff wrote him “multiple times.”

       Liability in a § 1983 case is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir.

2017). That is, “[g]overnment officials are personally liable only for their own misconduct.” S.M.,

808 F.3d at 340. As such, § 1983 liability “requires a causal link to, and direct responsibility for,

the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also

Kohl v. Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing plaintiff’s excessive bail claims

because none of the defendants set plaintiff’s bail, and therefore, “there can be no causal

connection between any action on the part of the defendants and any alleged deprivation” of

plaintiff’s rights). To that end, a plaintiff must allege facts connecting the defendant to the

challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).

       Here, plaintiff’s deliberate indifference claim lacks factual support. For example, plaintiff

does not describe what “auxiliary aids” Lombardi failed to provide, does not give the timeframe

in which this took place, and most importantly, does not show how Lombardi’s alleged failure

violated his constitutional rights. In short, he has not provided any facts that connect Lombardi to

a constitutional violation. Therefore, plaintiff’s claim against Lombardi must be dismissed.



                                                 32
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 33 of 51 PageID #: 196



               ix.     Assistant Clinical Director Gould

       Plaintiff alleges that Assistant Clinical Director Gould, acting in her individual capacity,

retaliated against him for filing grievances in violation of the First Amendment. He also claims

that Gould violated his right to due process based on her role in two disciplinary hearings. Finally,

plaintiff asserts that Gould violated his Eighth Amendment and due process rights by “knowingly,

willfully, and maliciously providing materially and factually false statements to Scott O’Kelley.”

None of these allegations state a claim.

                               a. First Amendment Retaliation

       Plaintiff has failed to adequately state a claim for First Amendment retaliation. As a general

matter, the First Amendment prohibits government officials from retaliating against an individual

for speaking out. See Hartman v. Moore, 547 U.S. 250, 256 (2006). In order to prevail on a First

Amendment retaliation claim, a plaintiff “must show that [he] engaged in protected activity, that

the [defendant’s] actions caused an injury to the [plaintiff] that would chill a person of ordinary

firmness from continuing to engage in the activity, and that a causal connection exists between the

retaliatory animus and the injury.” Small v. McChrystal, 708 F.3d 997, 1008 (8th Cir. 2013).

       Retaliation does not need to be the “sole motive” in taking an action against the plaintiff,

must it must have been a “substantial factor” in the decision. Kilpatrick v. King, 499 F.3d 759, 767

(8th Cir. 2007). Furthermore, the plaintiff must demonstrate that the retaliatory motive was a “but-

for” cause of the action. Baribeau v. City of Minneapolis, 596 F.3d 465, 481 (8th Cir. 2010). See

also Osborne v. Grussing, 477 F.3d 1002, 1006 (8th Cir. 2007) (explaining that “[i]f there is a

finding that retaliation was not the but-for cause…the claim fails for lack of causal connection

between unconstitutional motive and resulting harm, despite proof of some retaliatory animus in

the official’s mind”). That is, plaintiff must show that he was “singled out” because of his exercise



                                                 33
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 34 of 51 PageID #: 197



of constitutional rights. Baribeau, 596 F.3d at 481. See also Bernini v. City of St. Paul, 665 F.3d

997, 1007 (8th Cir. 2012) (stating that to establish a causal connection, the plaintiff must show that

he was “singled out” because of his exercise of constitutional rights).

       In this case, plaintiff asserts that he was retaliated against because of his filing of

grievances. The right to be free from retaliation for availing oneself of the grievance process is

clearly established in the Eighth Circuit. Santiago v. Blair, 707 F.3d 984, 991 (8th Cir. 2013). See

also Nelson v. Shuffman, 603 F.3d 439, 450 (8th Cir. 2010) (stating “that actions taken in retaliation

for an inmate’s filing of a grievance are actionable under 42 U.S.C. § 1983”). Thus, plaintiff has

adequately alleged that he engaged in a protected activity.

       Plaintiff has not, however, demonstrated that a retaliatory motive was the “but-for cause”

of any adverse action taken against him. For instance, plaintiff states that in May 2018, Gould

berated, chastised, and shamed him. Aside from saying this event occurred “after” plaintiff had

contacted Scott O’Kelley, he provides no facts showing that Gould had an unconstitutional motive,

or that there was some causal connection between that motive and the resulting harm. See Osborne,

477 F.3d at 1006. Similarly, plaintiff claims that when he returned to MOSOP after his first

termination, he was advised by a therapist that he was to be treated as if he had never been in the

program. He implies that Gould made this decision. Nevertheless, there are absolutely no facts to

support the contention that this treatment decision was made with retaliatory animus.

       On August 2, 2018, plaintiff states that there was a “special process group” to discuss

plaintiff’s letters to O’Kelley. Plaintiff “felt” this was done in an attempt to isolate him from the

group. However, as his allegations demonstrate, the purpose of the group was to discuss how his

letters to O’Kelley were interfering with his treatment. Thus, even assuming that the holding of




                                                 34
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 35 of 51 PageID #: 198



this group was an adverse action, plaintiff has not shown that retaliation was the but-for cause of

the resulting harm. See Baribeau, 596 F.3d at 481.

        On December 19, 2018, plaintiff claims that he received a treatment team referral for a

program review. He states that his “pattern of filing grievances or family grievances” was listed as

a reason. Based on the information provided by plaintiff, it is clear that grievances were listed on

the referral because plaintiff’s complaints, as well as the complaints of his family, showed that

plaintiff was not taking responsibility for his actions, as required by MOSOP. Moreover, as

plaintiff himself acknowledges, there other reasons listed on the referral. Thus, as above, plaintiff’s

facts do not demonstrate a causal connection between the alleged retaliatory animus and his injury.

See Small, 708 F.3d at 1008.

        Finally, on February 20, 2019, plaintiff received a second treatment team referral, which

eventually resulted in his termination from MOSOP. According to plaintiff, this referral came a

day after his mother contacted O’Kelley to see what was going on. Other than the fact that this

referral came a day after his mother’s attempt to reach out, plaintiff provides no facts to support

the proposition that this second referral was made with retaliatory animus. Indeed, plaintiff does

not even provide any facts showing that Gould generated the referral. Furthermore, as plaintiff

acknowledges, there were a number of non-grievance-related reasons for this second referral,

specifically with regard to plaintiff’s completion of an “offense chain.” In particular, the

classification hearing report attached to plaintiff’s amended complaint explains that plaintiff was

terminated from MOSOP on the basis of his failure to take accountability in his offense chain, his

lack of engagement in treatment, and his tendency to focus blame on others. (Docket No. 7-1 at

18). Plaintiff goes to great lengths to explain his attempts to complete the “offense chain,” but

entirely fails to establish that retaliation was the but-for cause of the referral, or that he was singled



                                                   35
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 36 of 51 PageID #: 199



out for exercising his constitutional rights. See Bernini, 665 F.3d at 1007 (stating that to establish

a causal connection, the plaintiff must show that he was “singled out” because of his exercise of

constitutional rights).

        As noted above, plaintiff must demonstrate that a retaliatory motive was a “but-for” cause

of the action taken against him. See Baribeau, 596 F.3d at 481. However, plaintiff’s allegations

fail to demonstrate that a causal connection exists between Gould’s allegedly retaliatory animus

and his injury. Therefore, the First Amendment retaliation claim against Gould must be dismissed.

                                b. Due Process

        Plaintiff has also failed to state a due process claim against Gould. As previously discussed,

the determination of whether prison officials denied an inmate due process involves a two-step

inquiry. Williams, 662 F.3d at 1000. First, a plaintiff must demonstrate that he or she was deprived

of life, liberty, or property by government action. Phillips, 320 F.3d at 846. See also Beaulieu, 690

F.3d at 1047 (stating that a court “need reach the question of what process is due only if the inmates

establish a constitutionally protected liberty interest”); and Singleton, 155 F.3d at 987 (explaining

that to claim a due process violation, plaintiff has to be deprived of either life, liberty, or property,

otherwise “it does not matter whether one has received due process or not”). Once it has been

established that a liberty interest exists, the process necessary to protect that interest must be

determined. Williams, 662 F.3d at 1000.

        Because life or property is not at issue in this case, plaintiff must first show that he had a

protected liberty interest to sustain his due process claim. Here, plaintiff asserts that Gould failed

to provide statements of evidence, failed to provide an impartial committee, and withheld

exculpatory evidence. Besides being conclusory, these statements do not establish that plaintiff

had a protected liberty interest. There is no indication, for instance, that plaintiff was subjected to



                                                   36
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 37 of 51 PageID #: 200



an “atypical and significant hardship…in relation to the ordinary incidents of prison life.” Sandin,

515 U.S. at 484. Moreover, while plaintiff notes that as a result of the treatment team referrals, and

the subsequent hearings, he was terminated from MOSOP, the United States Court of Appeals for

the Eighth Circuit has previously determined that an inmate does not have a liberty interest in

participating in MOSOP. See Jones v. Moore, 996 F.2d 943, 946 (8th Cir. 1993) (holding that an

inmate “did not have a liberty interest in participating in MOSOP at the time he desired to do so”).

See also Persechini v. Callaway, 651 F.3d 802, 808 (8th Cir. 2011) (stating that plaintiff “did not

have a protected liberty interest in the discretionary probationary release to which he would have

become eligible had he successfully completed” MODOC’s long-term substance abuse treatment

program). Finally, to the extent that plaintiff complains that he missed an earlier parole date due

to his inability to complete MOSOP, it is worth noting that plaintiff does not have a protected

liberty interest in the possibility of parole. Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005).

Because plaintiff has not identified a protected liberty interest, the Court need not determine

whether the process necessary to protect that interest was sufficient. Therefore, the due process

claims against Gould must be dismissed.

                               c. False Statements

       Also included among plaintiff’s claims against Gould is the contention that Gould

“knowingly, willfully, and maliciously” provided “materially and factually false statements to

Scott O’Kelley.” Apparently, this is in reference to answers provided by Gould to a series of

questions posed by O’Kelley. (Docket No. 7-1 at 9-12). This allegation is wholly conclusory and

fails to state a claim. See Brown, 820 F.3d at 372-73 (stating that court must accept factual

allegations in complaint as true, but is not required to “accept as true any legal conclusion couched

as a factual allegation”). Therefore, this claim against Gould must be dismissed.



                                                 37
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 38 of 51 PageID #: 201



               x.      Manger of MOSOP Operations Pfister

       Plaintiff alleges that Manager of MOSOP Operations Pfister, acting in his individual

capacity, retaliated against him in violation of the First Amendment. He also states that Pfister

violated his right to due process.

       With regard to the retaliation claim, plaintiff has failed to establish that Pfister took

“adverse action” against him. See Revels, 382 F.3d at 876 (stating that a First Amendment

retaliation claim must include allegations that plaintiff engaged in protected activity and that

defendant, to retaliate for the protected activity, took adverse action against plaintiff that would

chill a person of ordinary firmness from engaging in that activity). Specifically, plaintiff states that

in June 2018, Pfister summoned him to a room, stood over him, and told him that his grievance

had made it to Jefferson City and was being investigated. Nothing in those facts indicate that an

adverse action was taken. That is, Pfister did not punish or threaten plaintiff in any way. Later, in

August 2018, plaintiff asserts that Pfister threatened him “with termination and disciplinary

segregation.” However, as plaintiff makes clear, this was not in response to plaintiff’s filing of

grievances, but because plaintiff had showed another inmate information that Scott O’Kelley had

provided him. Because plaintiff has not shown that Pfister took adverse action against him, he has

failed to state a retaliation claim. Therefore, the First Amendment retaliation claim against Pfister

must be dismissed.

       The due process claims against Pfister also fails. Plaintiff asserts that Pfister did not provide

an impartial panel for his treatment team hearings, did not provide exculpatory evidence, and

denied him access to his treatment file, therapist notes, and sign-in sheets. However, before

reaching the question of what process is due, and whether that process was violated, plaintiff must

show that he had a protected liberty interest. See Beaulieu, 690 F.3d at 1047 (stating that a court



                                                  38
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 39 of 51 PageID #: 202



“need reach the question of what process is due only if the inmates establish a constitutionally

protected liberty interest”); and Singleton, 155 F.3d at 987 (explaining that to claim a due process

violation, plaintiff has to be deprived of either life, liberty, or property, otherwise “it does not

matter whether one has received due process or not”).

       Here, plaintiff has not shown an “atypical and significant hardship…in relation to the

ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Moreover, plaintiff does not have a

liberty interest in participating in MOSOP. See Jones, 996 F.2d at 946 (holding that inmate “did

not have a liberty interest in participating in MOSOP at the time he desired to do so”). See also

Persechini, 651 F.3d at 808 (stating that plaintiff “did not have a protected liberty interest in the

discretionary probationary release to which he would have become eligible had he successfully

completed” MODOC’s long-term substance abuse treatment program); and Adams, 405 F.3d at

645 (stating that an inmate does not have a protected liberty interest in the possibility of parole).

As no liberty interest was at stake, the Court does not reach the question of what process was due.

Therefore, the due process claims against Pfister must be dismissed.

       Finally, plaintiff’s allegation that Pfister responded to IRRs in which he was accused of

wrongdoing and constitutional violations is not actionable. That is, a prison grievance procedure

is a procedural right only and does not confer upon an inmate a substantive right. Buckley, 997

F.2d at 495. See also Lomholt, 287 F.3d at 684 (agreeing with district court that “defendants’ denial

of [plaintiff’s] grievances did not state a substantive constitutional claim”); and Fallon, 5 F.3d 531,

1993 WL 349355, at *1 (unpublished opinion) (stating that the failure of defendants “to

acknowledge receipt of and respond to plaintiffs’ grievances pursuant to prison procedure did not

violate any of plaintiffs’ constitutional rights”). As such, Pfister’s actions relating to FCC’s




                                                  39
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 40 of 51 PageID #: 203



grievance procedure are not cognizable under 42 U.S.C. § 1983. Therefore, this claim must be

dismissed.

               xi.     Clinical Director Griffith

       Plaintiff alleges that Clinical Director Griffith, acting in her individual capacity,

“responded to an I.R.R. written on her direct subordinate.” Later, Clinical Director Griffith failed

to provide him a grievance form. In a written report regarding the IRR hearing, plaintiff states that

Clinical Director Griffith “made materially false statements in an attempt to cover up or justify

Gould and Pfister[’s] termination” of him from MOSOP. Plaintiff contends that the hearing was a

farce, and the response predetermined.

       The allegations regarding Clinical Director Griffith’s role in the grievance process does

not state a constitutional violation. See Buckley, 997 F.2d at 495. See also Lomholt, 287 F.3d at

684 (agreeing with district court that “defendants’ denial of [plaintiff’s] grievances did not state a

substantive constitutional claim”); and Fallon, 5 F.3d 531, 1993 WL 349355, at *1 (unpublished

opinion) (stating that the failure of defendants “to acknowledge receipt of and respond to plaintiffs’

grievances pursuant to prison procedure did not violate any of plaintiffs’ constitutional rights”).

Meanwhile, the allegations regarding the IRR hearing must fail because plaintiff has not identified

a liberty interest. See Beaulieu, 690 F.3d at 1047 (stating that a court “need reach the question of

what process is due only if the inmates establish a constitutionally protected liberty interest”). To

be more precise, plaintiff’s assertion that he was wrongfully terminated from MOSOP – and that

Clinical Director Griffith was trying to justify that decision – does not implicate a liberty interest,

because plaintiff has no such interest in participating in MOSOP. See Jones, 996 F.2d at 946.

       Plaintiff also accuses Clinical Director Griffith of conspiring with Gould and Pfister “to

manufacture false claims to substantiate [his] termination from M.O.S.O.P,” resulting in the loss



                                                  40
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 41 of 51 PageID #: 204



of his “time credit date.” This allegation is presented in the form of a conclusion, without any

supporting facts. As such, it does not state a plausible claim for relief. See Johnson, 901 F.3d at

977 (stating that “[a] pleading must offer more than labels and conclusions or a formulaic recitation

of the elements of a cause of action to state a plausible claim for relief”). Therefore, this claim

against Clinical Director Griffith must be dismissed.

               xii.    Therapist Boyd

       Plaintiff alleges that Therapist Boyd, acting in her individual capacity, was deliberately

indifferent to his mental health needs. In particular, he asserts that he informed Boyd about his

paruresis, and his fear of being terminated from MOSOP, on October 10, 2017, but that Boyd

declined his offer to provide her information on his condition. Instead, she advised plaintiff that

they “would deal with the issue when it occurred.” Plaintiff also states that Boyd allowed him to

be cruelly and unusually punished in violation of the Eighth Amendment. Plaintiff further accuses

Boyd of conspiring with Gould to have him restart MOSOP from the beginning after he returned

in March 2018.

       Under the Eighth Amendment, the government has an obligation to provide medical care

to those whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To

demonstrate constitutionally inadequate medical care, the inmate must show that a prison official’s

conduct amounted to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th

Cir. 1997).

       In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). “A serious medical need is one that has been diagnosed by a physician



                                                 41
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 42 of 51 PageID #: 205



as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the intentional

interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344, 1346 (8th

Cir. 1995). The principle of deliberate indifference extends to an inmate’s mental health needs.

Smith v. Jenkins, 919 F.2d 90, 92-93 (8th Cir. 1990).

       To prevail under the deliberate indifference standard, an inmate must demonstrate that a

prison health care provider’s actions were “so inappropriate as to evidence intentional

maltreatment or a refusal to provide essential care.” Jackson v. Buckman, 756 F.3d 1060, 1066 (8th

Cir. 2014). As such, “deliberate indifference requires a highly culpable state of mind approaching

actual intent.” Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017).

       Here, the entirety of plaintiff’s deliberate indifference claim consists of his assertion that

Boyd refused plaintiff’s offer to provide information on his paruresis, after plaintiff raised his fear

that he might be terminated from MOSOP due to his inability to provide a urine sample. This is

insufficient to state a deliberate indifference claim. Specifically, there is no indication that Boyd

denied or delayed plaintiff’s access to medical or mental health care, or otherwise interfered with

his treatment. Clearly, plaintiff was attempting to preemptively insulate himself from the potential

consequences of being unable to provide a urine sample; however, this in no way implicates

plaintiff’s access to or receipt of mental health treatment.

       Plaintiff’s assertion that Boyd allowed him to be cruelly and unusually punished is

similarly meritless. That is, there are no facts demonstrating that Boyd’s refusal to view plaintiff’s

paruresis information caused plaintiff to be unconstitutionally punished. See Madewell, 909 F.2d

at 1208 (stating that § 1983 liability “requires a causal link to, and direct responsibility for, the



                                                  42
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 43 of 51 PageID #: 206



deprivation of rights”). Certainly, the refusal to accept plaintiff’s “information,” whatever that

information consisted of, does not itself constitute cruel and unusual punishment.

        Finally, plaintiff’s accusation that Boyd “conspired” with Assistant Clinical Director

Gould to have plaintiff restart the MOSOP program from the beginning is nothing more than an

unsupported conclusion. There are no facts showing a meeting of the minds between Boyd and

Gould. Moreover, plaintiff has not demonstrated that his having to restart the MOSOP program

was itself a constitutional violation. Therefore, plaintiff’s claims against Boyd must be dismissed.

                xiii.   Therapist Engers

        Plaintiff alleges that Therapist Engers, acting in an individual capacity, conspired with

Gould to retaliate against plaintiff for filing grievances. He states that “Engers made multiple

comments in groups about grievances,” “misrepresented material facts” on the two treatment team

referrals,” and “listed grievances on a referral.” As such, plaintiff asserts that Engers retaliated

against him in violation of his rights under the First Amendment.

        In order to state a First Amendment retaliation claim, plaintiff must include factual

allegations that he engaged in protected activity and that the defendant, to retaliate for the protected

activity, took adverse action against him that would chill a person of ordinary firmness from

engaging in that activity. See Revels, 382 F.3d at 876. The filing of a grievance is a protected

activity. See Santiago, 707 F.3d at 991 (stating that the right to be free from retaliation for availing

oneself of the grievance process is clearly established); and Nelson, 603 F.3d at 450 (stating “that

actions taken in retaliation for an inmate’s filing of a grievance are actionable under 42 U.S.C. §

1983”).

        In this case, plaintiff has alleged that he has engaged in the filing of grievances, which is

an activity protected by the First Amendment. However, his allegations against Engers wholly fail



                                                  43
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 44 of 51 PageID #: 207



to show that Engers personally took any adverse action against him. Specifically, plaintiff’s

assertion that Engers “conspired with Gould to retaliate against” him is a legal conclusion, lacking

any facts showing a meeting of the minds between Engers and Gould, or any indication of what

plaintiff meant by “retaliate.” Similarly, plaintiff states that Engers made “multiple comments”

without explaining what those comments entailed; he states that Engers “misrepresented material

facts,” without providing any details or substance about those facts; and he states that Engers

“listed grievances on a referral,” with no attempt made to show how this constitutes adverse action.

In short, plaintiff has presented the elements of a cause of action, without any factual enhancement

to support the label he has proposed. See Neubauer, 849 F.3d at 404 (stating that “[a] pleading that

offers labels and conclusions or a formulaic recitation of the elements of a cause of action will not

do”). Therefore, plaintiff’s claim against Engers must be dismissed.

                xiv.    Caseworker Edmonds

        Plaintiff alleges that Caseworker Edmonds, acting in an individual capacity, failed to

provide a fair and impartial panel at his treatment team hearing, failed to protect him from “blatant

retaliation,” and failed to take “corrective action” when plaintiff explained to Edmonds what he

was going through. As previously noted, to state a § 1983 claim, plaintiff must allege facts that

connect the defendant to the challenged action. See Bitzan, 916 F.3d at 717. He must also factually

demonstrate a defendant’s direct responsibility for the deprivation of his rights. See Madewell, 909

F.2d at 1208 (stating that § 1983 liability “requires a causal link to, and direct responsibility for,

the deprivation of rights”). Here, instead of presenting any such facts, plaintiff merely lists a series

of conclusory “failures” that he attributes to Edmonds. Plaintiff’s conclusory assertions are not

entitled to the presumption of truth. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (“Courts are

not bound to accept as true a legal conclusion couched as a factual allegation, and factual



                                                  44
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 45 of 51 PageID #: 208



allegations must be enough to raise a right to relief above the speculative level”). Therefore, the

claims against Edmonds must be dismissed.

               xv.       Caseworker Killian

       Plaintiff alleges that Caseworker Killian, acting in his individual capacity, refused to speak

with him about the purported retaliation he was experiencing. He asserts this demonstrated

Killian’s deliberate indifference to the violation of his First Amendment rights, and resulted in

cruel and unusual punishment. Plaintiff further claims that Killian violated his right to due process

by failing to provide an impartial panel, and signing off as the committee chairperson of the hearing

without being present.

       Here, Killian’s refusal to have a discussion with plaintiff on a single occasion does not

demonstrate deliberate indifference, especially in light of plaintiff’s failure to adequately allege

any underlying retaliation in the first place. It is worth noting that plaintiff attempted to speak with

Killian on February 24, 2019, shortly before the February 26, 2019 treatment team hearing, of

which Killian was the chairperson. Plaintiff does not demonstrate how Killian violated the

constitution by refusing to talk to him about issues that would be raised at an upcoming hearing

before that hearing took place.

        Meanwhile, plaintiff’s statement that “Killian’s actions resulted in cruel and unusual

punishment” is an unsupported conclusion. As such, the Court is free to ignore it. Additionally,

the statement does nothing to connect Killian’s actions with a constitutional violation. See

Madewell, 909 F.2d at 1208 (stating that § 1983 liability “requires a causal link to, and direct

responsibility for, the deprivation of rights”).

       Finally, plaintiff’s due process claims fail because he has not identified a liberty interest.

As previously noted, if plaintiff does not identify a liberty interest, “it does not matter whether one



                                                   45
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 46 of 51 PageID #: 209



has received due process or not.” Singleton, 155 F.3d at 987. In this case, the treatment team

hearing that plaintiff references resulted in his termination from MOSOP. However, plaintiff does

not have a liberty interest in participating in MOSOP. See Jones, 996 F.2d at 946. See also

Persechini, 651 F.3d at 808 (stating that plaintiff “did not have a protected liberty interest in the

discretionary probationary release to which he would have become eligible had he successfully

completed” MODOC’s long-term substance abuse treatment program). Because there is no liberty

interest at stake, the Court need not reach the question of what process was due, and plaintiff’s

allegations regarding Killian’s role in his hearing do not state a constitutional claim. Therefore,

the claims against Killian must be dismissed.

                xvi.    Caseworker White

        Plaintiff alleges that Caseworker White, acting in an individual capacity, violated his right

to due process in the following ways: by failing to provide a fair and impartial hearing panel; by

allowing “the hearing to stray from the written reason for the hearing;” by failing to provide a

written statement of evidence relied upon; and by failing to provide exculpatory evidence.

        Plaintiff’s allegations against White, such as they are, comprise a list of legal conclusions.

There is not a single fact showing what White actually did or did not do to violate plaintiff’s

constitutional rights. Such conclusory pleadings are insufficient to state a claim. See Hamilton,

621 F.3d at 817-18 (explaining that to state a cause of action, “[a] pleading that merely pleads

labels and conclusions, or a formulaic recitation of the elements of a cause of action, or naked

assertions devoid of factual enhancement will not suffice”).

        Moreover, similar to Caseworker Killian above, plaintiff’s due process claim fails because

he has not identified a liberty interest. He has not, for instance, alleged an “atypical and significant

hardship…in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Moreover,



                                                  46
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 47 of 51 PageID #: 210



plaintiff does not have a liberty interest in participating in MOSOP. See Jones, 996 F.2d at 946.

He also does not have a liberty interest in the possibility of parole. Adams, 405 F.3d at 645. Because

there is no liberty interest at issue, the alleged shortcomings of the treatment team hearing do not

implicate the due process clause. Therefore, plaintiff’s claims against White must be dismissed.

               xvii.   Assistant Division Director O’Kelley

       Plaintiff alleges that Assistant Division Director O’Kelley, acting in his individual

capacity, failed to ensure he received due process, failed to provide fair and impartial hearings,

failed to train his subordinates, and “failed to investigate the behaviors of Gould and Pfister.”

       The allegations against O’Kelley comprise a list of legal conclusions, without any factual

support. As such, they fail to state a claim. See Hamilton, 621 F.3d at 817-18 (explaining that to

state a cause of action, “[a] pleading that merely pleads labels and conclusions, or a formulaic

recitation of the elements of a cause of action, or naked assertions devoid of factual enhancement

will not suffice”). Furthermore, his due process claim fails because, as discussed above, he has not

identified a protected liberty interest, meaning that “it does not matter whether one has received

due process or not.” Singleton, 155 F.3d at 987.

       Finally, any suggestion that O’Kelley failed to investigate plaintiff’s complaints about

Gould and Pfister are belied by his own pleadings. Plaintiff acknowledges that he maintained

correspondence with O’Kelley for over a year. He has also attached a number of letters from

O’Kelley, showing that O’Kelley responded to both plaintiff and his family. These responses

include questions that O’Kelley submitted to Gould based on plaintiff’s concerns. There is nothing

to indicate that O’Kelley’s actions were inappropriate, much less violative of plaintiff’s

constitutional rights. Therefore, plaintiff’s claims against O’Kelley must be dismissed.




                                                 47
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 48 of 51 PageID #: 211



    D. Preservice Dismissal

        Pursuant to 28 U.S.C. § 1915, the Court is required to dismiss a complaint any time it

determines that the action is frivolous, malicious, or fails to state a claim. 28 U.S.C. § 1915(e)(2).

Here, the official capacity claims against the MODOC employees must be dismissed because

plaintiff has not established that MODOC or the State of Missouri was the “moving force” behind

his constitutional deprivation. Similarly, the official capacity claims against the Corizon

employees fail because plaintiff has not shown that there was a Corizon policy, custom, or official

action that inflicted an actionable injury. Finally, as discussed in detail above, plaintiff’s individual

capacity claims against each defendant fails to state a claim upon which relief can be granted.

Therefore, this action must be dismissed without prejudice.

    E. Second Motion to Appoint Counsel

        Plaintiff has filed a second motion to appoint counsel. (Docket No. 9). The motion will be

denied as moot as this action is being dismissed without prejudice for failure to state a claim. See

28 U.S.C. § 1915(e)(2)(B).

    F. Motion for Preliminary Injunction and Temporary Restraining Order

        Plaintiff has filed a motion for a preliminary injunction and temporary restraining order.

(Docket No. 10). The motion consists of seventeen handwritten pages. There are a further twenty-

two pages of attachments, which consist of documents relating to plaintiff’s participation in

MOSOP.

        “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Nat. Res. Def. Council, Inc., 557 U.S. 7, 27 (2008). In determining whether to grant a preliminary

injunction, a district court applies “a flexible consideration of (1) the threat of irreparable harm to

the moving party; (2) balancing this harm with any injury an injunction would inflict on other



                                                   48
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 49 of 51 PageID #: 212



interested parties; (3) the probability that the moving party would succeed on the merits; and (4)

the effect on the public interest.” St. Louis Effort for AIDS v. Huff, 782 F.3d 1016, 1021 (8th Cir.

2015).

         In the prison context, a request for injunctive relief must always be viewed with great

caution because “judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration.” Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

For an injunction to issue, “a right must be violated” and the court must determine whether “a

cognizable danger of future violation exists and that danger must be more than a mere possibility.”

Id. at 521. Regarding the issue of whether a situation is ripe for injunctive relief, the Eighth Circuit

has noted that courts “should not get involved unless either a constitutional violation has already

occurred or the threat of such a violation is both real and immediate.” Id. The burden of proving

that a preliminary injunction should be issued rests with the party seeking injunctive relief. Mgmt.

Registry, Inc. v. A.W. Cos., Inc., 920 F.3d 1181, 1183 (8th Cir. 2019).

         Here, plaintiff’s motion for a preliminary injunction and temporary restraining order

substantially repeats the allegations in his lengthy amended complaint. The motion focuses on a

time period beginning in May 2018, after plaintiff had been reinstated to MOSOP. Upon rejoining

the program, plaintiff began complaining about his treatment, especially to Assistant Division

Director O’Kelley. Plaintiff was joined in his complaints by family members, including his mother

and grandmother, who separately contacted officials regarding plaintiff’s progress in MOSOP.

         Plaintiff contends, as he did in the amended complaint, that defendants, particularly

Assistant Clinical Director Gould and Manager of MOSOP Operations Pfister, retaliated against

him for making these grievances. Ultimately, plaintiff states that the retaliation took the form of

his termination from MOSOP.



                                                  49
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 50 of 51 PageID #: 213



        Plaintiff further alleges that the actual treatment team hearing violated his right to due

process. In particular, he claims he was denied the procedural safeguards required by Wolf v.

McDonnell, 418 U.S. 539 (1974). He also asserts that the Missouri Board of Probation and Parole

created a liberty interest when it gave him a time credit release date.

        Plaintiff’s motion for a preliminary injunction and temporary restraining order must be

dismissed because plaintiff has not demonstrated a likelihood of success on the merits. Indeed, as

discussed more fully above, plaintiff has failed to state a claim upon which relief can be granted,

and his action is subject to dismissal. The retaliation allegations that plaintiff repeats in the motion

do not establish a causal connection between defendants’ purported retaliatory animus and his

injury. See Small, 708 F.3d at 1008.

        Moreover, despite plaintiff’s suggestion to the contrary, he does not have a protected liberty

interest in parole. See Adams, 405 F.3d at 645 (explaining “that an inmate does not have a

constitutionally-protected liberty interest in the possibility of parole, and…that the Missouri parole

statutes create no liberty interest under state law in the parole board’s discretionary decisions”).

Likewise, he has no liberty interest in his participation in MOSOP. See Jones, 996 F.2d at 946

(holding that inmate “did not have a liberty interest in participating in MOSOP at the time he

desired to do so”). It is only after a liberty interest has been established that a court must determine

the process necessary to protect that interest. See Williams, 662 F.3d at 1000. That is, a court “need

reach the question of what process is due only if the inmates establish a constitutionally protected

liberty interest.” See Beaulieu, 690 F.3d at 1047. See also Singleton, 155 F.3d at 987 (explaining

that to claim a due process violation, plaintiff has to be deprived of either life, liberty, or property,

otherwise “it does not matter whether one has received due process or not”). Because plaintiff has




                                                   50
Case: 4:19-cv-00392-JAR Doc. #: 11 Filed: 05/11/20 Page: 51 of 51 PageID #: 214



not established a liberty interest, the Court does not need to review the alleged procedural flaws in

the hearing that plaintiff broaches.

       For the reasons discussed above, plaintiff’s motion for a preliminary injunction and

temporary restraining order must be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s second motion for appointment of counsel

(Docket No. 9) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that plaintiff’s motion for a preliminary injunction and

temporary restraining order (Docket No. 10) is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

Dated this 11th day of May, 2020.



                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                 51
